Citation Nr: 0318914	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scars of the head and face, residuals of 
lacerations.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a laceration of the abdominal wall.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a December 1997 rating decision service connection was 
granted for scars of the head and face, residuals of 
laceration and for residuals of laceration of the abdominal 
wall.  A noncompensable evaluation was assigned for each 
disability.  The Board last remanded these issues in August 
2001.  In an October 2002 letter the RO increased the 
evaluation for scars, head and face, residuals of laceration 
to 10 percent.  Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).  However, the evaluation for residuals of 
laceration of the abdominal wall was continued.  

In a March 2001 rating decision the RO granted service 
connection for degenerative joint disease of the left knee 
and right knee.  A 10 percent evaluation was assigned for 
each knee.  The evaluation for the left knee was increased to 
20 percent in an August 2002 Supplemental Statement of the 
Case.  In an October 2002 letter the RO increased the 
evaluation for degenerative joint disease of the right knee 
to 20 percent.  However, it appears as though this was a 
typographical error and the intent was to notify the veteran 
of the increased evaluation for the left knee to 20 percent 
pursuant to the August 2002 Supplemental Statement of the 
Case.  


FINDINGS OF FACT

1.  Scars of the head and face, residuals of lacerations are 
manifested by a 3.0 cm left mandibular scar, a 1.5 cm by 2.5 
cm hockey stick scar was on the left forehead, a 15 cm 
cranial scar, from the forehead to the vertex of the scalp 
which were described as well healed, with slight 
disfigurement but no limitation of function of the head or 
face.  

2.  Residuals of a laceration of the abdominal wall are 
manifested by a V-shaped 1.5 cm by 2.5 cm scar, superficial, 
which was on the left abdominal wall at the belt line.  

3.  Degenerative joint disease of the left knee is manifested 
by flexion between 106 and 140 degrees, extension to 0 
degrees and moderate instability.  

4.  Degenerative joint disease of the right knee is 
manifested by flexion between 136 and 140 degrees, extension 
to 0 degrees and mild instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for scars of the head and face, residuals of 
lacerations have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, Part 4, 4.118, Diagnostic Code 7800 (2002) and 67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R. 
§ 4.118.  

2.  The criteria for an initial compensable evaluation for 
residuals of a laceration of the abdominal wall have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, 4.118, Diagnostic 
Code 7805 (2002).  

3.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, 4.71a, 
Diagnostic Codes 5010 and 5257 (2002).  

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, Part 4, 4.71a, 
Diagnostic Codes 5010and 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The October 2002 RO letter informed the veteran of the 
evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in November 2000 and September 2001.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

I.  Scars of the Head and Face, Residuals of Lacerations  

In a December 1997 rating decision service connection was 
granted for scars of the head and face, residuals of 
laceration.  A noncompensable evaluation was assigned under 
Diagnostic Code 7800.  38 C.F.R. § 4.118 (2002).  In an 
October 2002 letter the RO increased the evaluation for 
scars, head and face, residuals of laceration to 10 percent.  

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118 the regulation governing ratings of the skin.  67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  
Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the version of the regulation most favorable to the veteran 
applies unless Congress provides otherwise.  

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated as 50 percent disabling if there was a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
30 percent rating would be assigned for severe disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 10 percent rating 
would be assigned for moderate disfigurement.  A 
noncompensable or 0 percent rating would be assigned for 
slight disfigurement.  38 C.F.R. Part 4, Diagnostic Code 7800 
(2002).  

Also, prior to August 30, 2002, scars were rated as 10 
percent disabling if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(2002).  

Effective August 30, 2002, the following criteria apply.  

Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  67 
Fed. Reg. 49590-49599 (July 31, 2002), to be codified at 38 
C.F.R. § 4.118, Diagnostic Code 7800.  

Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are: Scar 5 or more inches (13 
or more cm.) in length. Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Note (2): Rate tissue loss of 
the auricle under DC 6207 (loss of auricle) and anatomical 
loss of the eye under DC 6061 (anatomical loss of both eyes) 
or DC 6063 (anatomical loss of one eye), as appropriate.  
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  67 Fed. 
Reg. 49590-49599 (July 31, 2002), to be codified at 38 C.F.R. 
§ 4.118, Code 7800.  

Unstable superficial scars will be rated as 10 percent 
disabling.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  Note (1): A superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  67 Fed. Reg. 49590-49599 (July 31, 2002), to 
be codified at 38 C.F.R. § 4.118, Code 7805.  

At the September 2001 VA examination there was a 3.0 cm left 
mandibular scar, which was beautifully healed.  There was no 
tenderness or adherence.  The texture was excellent.  There 
was no ulceration of breakdown of the skin, no elevation of 
depression of the scars.  No inflammation, edema or keloid 
formation was noted.  The color of the scar compared to the 
normal areas of the skin was the same.  Disfigurement was 
slight.  There were no burn scars and no limitation of 
function by the scars.  

An initial evaluation in excess of 10 percent for scars of 
the head and face, residuals of laceration under the old 
criteria effective prior to August 30, 2002 is not warranted.  
The February 1998 VA examiner indicated that these scars were 
not a significant cosmetic deformity.  The September 2001 VA 
examiner stated that the scars were slightly disfiguring, but 
the repair of them had been excellent.  Since neither VA 
examiner has indicated that veteran's scars of the head and 
face, residuals of laceration, were severe disfiguring scars, 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; or complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement, an initial evaluation in excess of 10 percent 
is not warranted under the old criteria.  

An initial evaluation in excess of 10 percent for scars of 
the head and face, residuals of laceration, under the revised 
criteria effective August 30, 2002 is not warranted.  Under 
the revised rating criteria an evaluation in excess of 10 
percent requires visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features or multiple characteristics of disfigurement.  At 
the September 2001 VA examination although the left side of 
the face was slightly edematous and larger than the right 
side (asymmetry) there was no underlying tissue loss as 
required for a higher evaluation.  At the September 2001 VA 
examination there was a 15 cm cranial scar, from the forehead 
to the vertex of the scalp.  This was pencil-line thin and 
beautifully healed.  There was also a 1.5 cm by 2.5 cm hockey 
stick scar was on the left forehead.  This was well healed.  
Although the veteran has two characteristics of 
disfigurement, a scar that is more than 13 cm in length and a 
scar that is at least 0.6 cm wide at the widest part, there 
was no underlying tissue loss as required for a higher 
evaluation.  An evaluation in excess of 10 percent requires 
both visible or palpable tissue loss with multiple 
characteristics of disfigurement.  

At the February 1998 VA examination there were well-healed 
scars in the superiolateral inferior aspect of the left 
orbit.  In response to the Board's remand questions the 
September 2001 VA examiner stated that the scars were not 
tender, but the veteran complained of pain.  There was no 
ulceration.  The scars did not limit the function of the 
parts affected, other than the left corner of the eye, which 
the veteran stated watered considerably.  Thus, there is no 
basis for finding that the overall disability picture 
warrants an increased rating under either version of 
Diagnostic Code 7800.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent.  38 C.F.R. § 4.3.  

II.  Residuals of a Laceration of the Abdominal Wall  

In a December 1997 rating decision service connection was 
granted for residuals of laceration of the abdominal wall.  A 
noncompensable evaluation was assigned under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2002).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).  

Prior to August 30, 2002, nondisfiguring scars which are not 
the result of burns, and which are not poorly nourished, with 
repeated ulceration, tender or painful, were rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  Under the revised 
Diagnostic Code 7805, effective August 30, 2002, scars other 
than those that are disfiguring of the head face or neck or 
that are deep and cause limited motion, or that are 
superficial but painful on examination, are rated on the 
basis of limitation of function of the part affected.  Under 
the revised criteria effective in August 2002, nondisfiguring 
superficial scars that are unstable or painful on examination 
are assigned a 10 percent rating under Diagnostic Code 7803 
or 7804, respectively.  The revised regulations provide that 
a superficial scar is one that is not associated with 
underlying soft tissue damage, and an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  

Based on the clinical finding made during the September 2001 
VA examination, the Board finds that the veteran's disability 
from residuals of laceration of the abdominal wall is 
manifested by a V-shaped 1.5 cm by 2.5 cm scar, superficial, 
which was on the left abdominal wall at the belt line.  There 
was no tenderness, adherence, ulceration or breakdown of the 
skin, elevation or depression of the scar, or inflammation, 
edema or keloid formation.  Texture was excellent and there 
was no underlying tissue loss.  The color of the scar 
compared to the normal areas of the skin was the same.  There 
was no limitation of function by the scars.  Therefore, the 
Board concludes that the criteria for an initial compensable 
evaluation have not been met under either the former and 
revised rating criteria.  

III.  Degenerative Joint Disease of the Left Knee  

In a March 2001 rating decision the RO granted service 
connection for degenerative joint disease of the left knee 
and a 10 percent evaluation was assigned under Diagnostic 
Codes 5257 and 5010.  38 C.F.R. § 4.71a (2002).  In an August 
2002 Supplemental Statement of the Case the evaluation was 
increased to 20 percent.  

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5010 (2002).

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2002).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

The August 1999 outpatient treatment record showed that the 
left knee exhibited full extension.  In June 2000 VA the 
veteran's left knee exhibited a full range of motion.  At the 
November 2000 VA examination left knee flexion was 106 
degrees and extension was 0 degrees.  The November 2000 VA 
outpatient treatment record revealed that examination of the 
lower extremities showed good range of motion of the knees 
although they were tender with movement.  Private medical 
records, dated April 2001, show that the veteran's left knee 
had full range of motion.  Post surgical private medical 
records, dated May 2001, show that the veteran maintained 
full range of motion.  As such, his flexion and extension do 
not meet the criteria for higher evaluations under Diagnostic 
Codes 5260 for limitation of flexion or 5261 for limitation 
of extension.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  In August 1999 there was marginal tenderness 
of the left knee without effusion or synovial swelling.  In 
September 1999 there was marginal left knee tenderness.  No 
effusion was noted.  Crepitation was audible and palpable on 
passive and flexion / extension of the left knee.  In June 
2000 the veteran's left knee was without demonstratable 
effusion.  There was tenderness over pes tendon insertion and 
medial joint margin of the left knee.  At the November 2000 
VA examination there was objective evidence of painful 
motion.  There was no edema, effusion, redness or heat.  
However, there was abnormal movement and guarding of 
movement.  The November 2000 VA outpatient treatment record 
revealed that there was no effusion present and there was no 
erythema.  Private medical records, dated April 2001, show 
that there was a slight effusion.  There was little bit of 
crepitus underneath the patella and a tendency for lateral 
tracking, but the physician did not find any severe clinical 
sign of arthritis.  Post surgical private medical records, 
dated May 2001, show that there was a small effusion.  At the 
September 2001 VA neurological examination lower extremity 
strength was normal within the limits of his pain. The 
veteran's gait was stable.  Thus, the current objective 
findings with regard to the veteran's knees have not been 
shown to be productive of additional disability or functional 
impairment in excess of the 20 percent evaluation, which is 
currently assigned.  

In this instance the veteran is service-connected for 
instability of the left knee under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98 (August 14, 1998); decisions of the Court in 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995), DeLuca v. Brown, 
8 Vet. App. 202-206-07 (1995) and Lichtenfels v. Derwinski, 1 
Vet. App.484, 488 (1991); also VAOPGCPREC 23-97 (July 1, 
1997).

Diagnostic Code 5257 is for other impairment of the knee, 
which includes recurrent subluxation or lateral instability.  
Slight impairment of the knee warrants a 10 percent rating.  
Moderate impairment of the knee warrants a 20 percent 
disability evaluation and a 30 percent requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2002).

The July 1999 VA outpatient treatment record showed that 
there was marginal tenderness without instability of the left 
knee.  The veteran ambulated with a cane and avoided full 
weight bearing on the left knee.  The August 1999 x-rays 
revealed preservation of joint spaces in the left knee.  No 
osteophyte formation or degenerative changes were seen.  No 
fracture was identified.  In September 1999 no instability 
was noted.  In June 2000 the veteran's left knee was without 
instability.  The October 2000 x-rays showed minimal 
sclerosis present in the left patellofemoral space without 
significant osteophyte formation.  

At the November 2000 VA examination there was instability, 
weakness and tenderness.  The veteran had a marked limp and 
used a cane.  Stability was good.  There was minimal 
sclerosis present in the left knee, joint, confirmed by x-
ray.  

Private medical records, dated April 2001, show that the 
veteran used a cane to walk.  He was walking with a limp 
because of left knee pain.  The worst of the pain was in the 
medial joint line and this area was quite tender.  The 
veteran had very positive McMurray's exam for medial joint 
line pain.  There was no ligament laxity or stability.  The 
private April 2001 MRI of the left knee revealed cystic 
changes in the medial aspect of the lower thigh and 
degenerative changes to the posterior horn and medial 
meniscus.  

Private medical records show that an internal derangement of 
the left knee was performed in May 2001.  The knee had no 
unusual amount of fluid.  The patellofemoral joint had 
minimal chondromalacia and little bit of synovitis, but no 
abnormal plica.  Patellar tracking was normal.  The medial 
compartment had some degenerative changes of the meniscus and 
a softened area corresponding to the MRI findings where a 
meniscal cyst was identified.  The notch had some increased 
synovium but the anterior and cruciate was intact.  The 
lateral compartment had minimal degenerative changes.  There 
were no tears.  

Post surgical private medical records, dated May 2001, show 
that the left knee was quite tender along the medial joint 
line and probably more localized than before.  McMurray's 
exam was positive for pain in the same area.  Ligaments were 
stable and the leg was neurovascularly intact.  His MRI 
revealed that the medial meniscus had a lot of abnormal 
signal and very suspicious for a tear that may be associated 
with a small meniscus cyst as described previously.  

At the September 2001 VA neurological examination there was 
an area of tenderness noted at the left knee medial to 
patella at the femoral epicondyle.  Cranial nerves were 
intact.  Sensory examination was preserved vibratory and pin.  
Lower extremity reflexes were normal.  He was able to stand 
on his toes and heels but only briefly because of the left 
knee pain.  

In the absence of competent medical evidence indicating that 
the veteran has greater than moderate instability of the left 
knee and competent medical evidence indicating that he has 
severe impairment of the left knee, a preponderance of the 
evidence is against an evaluation greater than 20 percent.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257.  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263).  Evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 20 
percent for the veteran's service connected degenerative 
joint disease of the left knee.  Furthermore, for above 
reasons, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

IV.  Degenerative Joint Disease of the Right Knee  

In a March 2001 rating decision the RO granted service 
connection for degenerative joint disease of the right knee 
and a 10 percent evaluation was assigned under Diagnostic 
Codes 5257 and 5010.  38 C.F.R. § 4.71a (2002).  

The August 1999 VA outpatient treatment record showed that 
the right knee exhibited full extension.  In June 2000 the 
veteran's right knee exhibited a full range of motion.  At 
the November 2000 VA examination right knee flexion was 136 
degrees and extension was 0 degrees.  As such, his flexion 
and extension do not meet the criteria for higher evaluations 
under Diagnostic Codes 5260 for limitation of flexion or 5261 
for limitation of extension.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  In September 1999 there was marginal right 
knee tenderness.  Crepitation was audible and palpable on 
passive and flexion / extension of the right knee.  In June 
2000 the veteran's right knee was without demonstratable 
effusion.  At the November 2000 VA examination there was 
objective evidence of painful motion.  There was no edema, 
effusion, redness or heat.  There was abnormal movement and 
guarding of movement.  Thus, the current objective findings 
with regard to the veteran's knees have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which is currently 
assigned.  

In this instance the veteran is service-connected for 
instability of the right knee under Diagnostic Code 5257.  
See VAOPGCPREC 9-98 (August 14, 1998); decisions of the Court 
in Hicks, 8 Vet. App. 417, 420 (1995), DeLuca, 8 Vet. App. 
202-206-07 (1995) and Lichtenfels, 1 Vet. App.484, 488 
(1991); also VAOPGCPREC 23-97 (July 1, 1997).

Diagnostic Code 5257 is for other impairment of the knee, 
which includes recurrent subluxation or lateral instability.  
Slight impairment of the knee warrants a 10 percent rating.  
Moderate impairment of the knee warrants a 20 percent 
disability evaluation and a 30 percent requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

The August 1999 VA outpatient x-rays revealed preservation of 
joint spaces in the right knee.  No osteophyte formation or 
degenerative changes were seen.  No fracture was identified.  
In September 1999 no instability or effusion was noted.  In 
June 2000 the veteran's right knee was without instability.  
The October 2000 x-rays showed slight varus deformity of the 
right knee joint.  At the November 2000 VA examination right 
knee stability was good.  There was a slight varus deformity 
of the right knee joint.  In the absence of competent medical 
evidence indicating that the veteran has greater than mild 
instability of the right knee and competent medical evidence 
indicating that he has moderate or severe impairment of the 
right knee, a preponderance of the evidence is against an 
evaluation greater than 10 percent.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257.  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263).  Evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's service connected degenerative 
joint disease of the right knee.  Furthermore, for above 
reasons, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).




ORDER

An initial evaluation in excess of 10 percent for scars of 
the head and face, residuals of lacerations is denied.  

An initial compensable evaluation for residuals of a 
laceration of the abdominal wall is denied.  

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the left knee is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  




		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


?	
 



